Citation Nr: 1019277	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the lower extremities, to include as 
secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1971.

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2009.  A transcript of the hearing is of 
record.  There, he stated his intent to appeal his claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  

The Board also notes that the Veteran has an outstanding 
claim for ischemic heart disease, to include as due to 
herbicide exposure.  As the regulations regarding herbicide 
presumptions has been amended to include a presumption of 
service connection for this disorder, his claim has been 
stayed by the RO, pursuant to the Secretary's November 2009 
directive, until a final rule is published.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the most recent statement of the case adjudicating the 
issues on appeal, the Veteran has undergone a series of VA 
examinations in October 2009 that have not been reviewed in 
conjunction with this appeal.  Although the Veteran has 
waived regional office consideration of evidence some 
recently submitted evidence, he has not waived RO 
consideration of the VA examinations.  

Most notably, while these examinations were performed in the 
context of the Veteran's claim for entitlement to TDIU, one 
examiner opined about the effects his diabetes mellitus had 
on the disorders now on appeal.  Since the RO has not 
considered such evidence in compliance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993), the Board concludes that there 
is prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.

Moreover, these opinions were provided in the context of a 
diabetes examination.  The Veteran has not had a VA 
examination that is directed specifically on the issues on 
appeal.  Additionally, no examiner has provided an opinion of 
the potential effect the Veteran's PTSD may have on his 
cardiovascular disorders.  Therefore, the Board concludes 
that an examination that is specifically directed toward the 
issues on appeal should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of his CAD, PVD and hypertension.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.

With regard to each diagnosed disorder, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
higher) that the disorders are related to 
active duty service or to his service-
connected PTSD and diabetes mellitus.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  In providing this 
rationale, the examiner is requested to 
comment on the opinions provided by the 
private professionals, and his or her 
bases for agreeing or disagreeing with 
those opinions.

If the examiner is unable to render such 
an opinion without resorting to 
speculation, a reasoning why such an 
opinion can not be given.

2. Readjudicate the claim for entitlement 
to service connection for CAD, PVD and 
hypertension, with consideration of all 
evidence obtained since the issuance of 
the statement of the case in July 2008.  
If the benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


